I N THE COURT OF APPEALS

                                                                        FILED
                                                                        December 7, 1995

                                                                        Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk
BENNY E. SHOPE a nd wi f e ,                          )   BRADLEY CI RCUI T
BETTY S. SHOPE,                                       )              1
                                                          C. A. NO. 03A01- 9508- CV- 00288
                                                      )
                                                      )
                  Pl a i nt i f f s - Appe l l a nt s )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
vs .                                                  )   HON. EARLE G. MURPHY
                                                      )   J UDGE
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
RADI O SHACK, a d i vi s i on o f                     )   AFFI RMED AND REMANDED
TANDY CORPORATI ON, a nd RADI O                       )
SHACK, I NC. , a c or por a t i on doi ng)
b u s i n e s s i n Br a dl e y Count y ,             )
Te nn e s s e e ,                                     )
                                                      )
                  De f e nda nt s - Appe l l e e s )




CONRAD FI NNELL, Cl e ve l a nd, f or Appe l l a nt s .


DANI EL J . RI PPER, Cha t t a nooga , f or a ppe l l e e s .




                                           O P I N I O N



                                                                               M M r a y, J .
                                                                                c ur
          Thi s    is   a pr e mi s e s    l i a bi l i t y a c t i on.      The c a s e wa s     t r i ed

b e f o r e a j ur y t o t he c onc l us i on of t he pl a i nt i f f s ’ pr oof .               At t h e

c o n c l u s i on of t h e pl a i nt i f f s ’ pr oof ,       t he de f e nda nt s move d f or a

d i r e c t e d ve r di c t whi c h wa s gr a nt e d.        J udgme nt wa s e nt e r e d i n f a v o r

o f t h e de f e nda nt s .       Thi s a ppe a l r e s ul t e d.         W a f f i r m t he j udgme n t
                                                                           e

o f t he t r i a l c our t .



          Th e r e l e va nt f a c t s a r e not i n di s put e .           The pl a i nt i f f , Be n n y

E. Sh o p e wa s a bus i ne s s i n vi t e e i n a Ra di o Sha c k s t or e i n Cl e v e -

l a nd.     He wa s a r e gul a r c us t ome r a nd a f r i e nd of t he s t or e ma na ge r ,

Chr i s Robe r t s .        On t he da y of t he a c c i de nt             he ha d gone i nt o t h e

d e f e n d a nt s ’ s t or e f or t he pur pos e of pi c ki ng up a ba t t e r y.                Af t e r

he   c o n c l ude d hi s bus i ne s s he wa s s t a ndi ng a t t he c he c k- out c oun t e r

t a l k i n g t o M . Robe r t s .
                   r                      As he t ur ne d t o l e a ve , he t r i ppe d ove r a

d i s p l a y c ount e r t ha t      wa s l oc a t e d s ome f our a nd one - ha l f t o f i v e

f e e t f r o m t he c he c k- out c o unt e r .         The di s pl a y c ount e r wa s e i ght e e n

i n c h e s s qua r e a t t he ba s e a nd t we nt y- f our i nc he s hi gh, e xc l us i v e o f

t h e me r c ha ndi s e l oc a t e d on t he c ount e r . The pl a i nt i f f s t a t e s t h a t

h e t o o k onl y one s t e p ba c k wa r ds a nd t r i ppe d ove r t he c or ne r of t h e

di s pl a y.      Se ve r a l d i s pl a ys we r e a l i gne d s o t ha t a i s l e s we r e c r e a t e d

f r om t h e f r ont of t he s t or e t o t he r e a r a nd f r om s i de t o s i de .               Th e

p l a i n t i f f a c knowl e dge d t ha t he kne w t ha t t he di s pl a ys we r e t he r e .

No wa r n i ng of a ny ki nd wa s gi ve n t o t he pl a i nt i f f by t he de f e nda n t s

o r a n y e mpl oye e or a ge nt of t he de f e nda nt s .




                                                     2
           The t r i a l   c our t     di r e c t e d a ve r di c t     on t he gr ounds t ha t              t he

d i s p l a y c ount e r s we r e ope n a nd obvi ous a nd t ha t no dut y on t he p a r t

o f t h e de f e nda nt s e xi s t e d.



           The “ ope n a nd obvi ous ” r ul e a s a ppl i e d pr i or t o t he Supr e me

Co u r t ’ s de c i s i ons i n M I nt yr e v.
                                 c                         Ba l e n t i ne ,   833 S. W 2d 52 ( Te n n .
                                                                                       .

1 9 9 2 ) a nd Pe r e z v. M Conke y, 872 S. W 2d 897 ( Te nn 1994) , ge ne r a l l y
                            c                 .

s t a t e d , wa s a s f ol l ows :




                    The l i a b i l i t y of t he pr opr i e t or of a pl a c e of
           b u s i ne s s t o whi c h t he publ i c i s i nvi t e d i s ba s e d upon t he
           d u t y t o ke e p hi s pr e mi s e s i n a r e a s ona bl y s a f e c ondi t i on
           f o r a l l pe r s ons who a r e l a wf ul l y on hi s pr e mi s e s a nd i n
           t he e xe r c i s e of d ue c a r e f or t he i r own s a f e t y. Li a bi l i t y
           i s s us t a i ne d on t he gr ound of t he owne r ' s s upe r i or
           k n owl e dge of a pe r i l o us c ondi t i on on hi s pr e mi s e s a nd he
           i s n ot l i a bl e f or i nj ur i e s s u s t a i ne d f r om da nge r s t ha t
           a r e obvi ous , r e a s ona bl y a ppa r e nt or a s we l l known t o t he
           i n vi t e e a s t o t he owne r . The i nvi t e e a s s ume s a l l nor ma l
           o r obvi ous r i s ks a t t e nda nt on t he us e of t he pr e mi s e s .


Ke n d a l l Oi l Co. v .            Pa yne ,   41 Te nn.       App.      201,      293 S. W 2d 40,
                                                                                            .                  42
( Te n n . App. 1955) .



           The   ef f ect ,    if      a ny,    of   M I nt yr e
                                                      c               ( a dopt i on        of   c ompa r a t i v e

f a u l t ) a nd Pe r e z ( hol di ng t ha t           i mpl i e d a s s umpt i on of r i s k i s n o

l o n g e r a ba r t o r e c ove r y) , on t he ope n a nd obvi ous r ul e ha s not a s

ye t   b e e n f ul l y e xpl a i ne d by t he Supr e me Cour t .                         Si nc e M I nt y r e ,
                                                                                                   c

h o we ve r , t hi s c our t h a s a ddr e s s e d t he r ul e i n a t l e a s t t wo c a s e s ,

i . e. ,     Coope r wood      v.       Kr oge r     Food      St or e s ,     I nc . ,     opi ni on     f i l ed

De c e mb e r 30, 1994, a nd Br o yl e s v. Ci t y of Knoxvi l l e , opi ni on f i l e d

                                                       3
Au g u s t 30, 1995.                   ( The Sup r e me Cour t gr a nt e d pe r mi s s i on t o a pp e a l

i n Co o p e r wood, h owe ve r , t he c a s e wa s s e t t l e d be f or e a r gume nt .                                  An

a p p l i c a t i on       f or       pe r mi s s i o n     to       a ppe a l     ha s    not     be e n    f i l ed      in

Br o y l e s . )



         I n bot h opi ni ons of t hi s c our t , i t wa s de c i de d t ha t t he “ o p e n

a n d o b v i ous ” r ul e a s i t e xi s t e d a nd wa s a ppl i e d pr i or t o M I nt y r e
                                                                                   c

a nd    Pe r e z        wa s      no     l onge r     t he       l aw i n         t hi s   j ur i s di c t i on.         Th e

r e s p e c t i ve opi ni ons c onc l u de d t ha t t he ope n a nd obvi ous r ul e mu s t

b e r e s t a t e d t o c ompor t wi t h t he c ompa r a t i ve f a ul t doc t r i ne a nd t h e

a b o l i t i on of t he doc t r i ne of i mpl i e d a s s umpt i on of r i s k a s a ba r t o

r e c ov e r y.



         I n Br oyl e s , we s t a t e d:                  “We       a dhe r e t o t he c onc e pt t ha t t h e r e

i s n o l i a bi l i t y on t he pe r s on or e nt i t y i n c ont r ol of pr e mi s e s i f

a pe r s o n l a wf ul l y t he r e on f a i l s t o e xe r c i s e r e a s ona bl e c a r e f or h i s

or     he r    own s a f e t y or              f or       da nge r s     t ha t    a r e obvi ous ,         r e a s ona b l y

a pp a r e nt ,    or a s we l l known t o t he i nj ur e d pa r t y a s t o t he own e r ,

ope r a t or       or      pe r s on i n c o nt r ol             of     t he pr e mi s e s ,       s o l ong a s         t he

p l a i nt i f f ' s ne gl i ge nc e i s e qua l t o or gr e a t e r t ha n t he de f e nda nt ' s

n e g l i g e nc e ,      o r i n c a s e s o f mul t i pl e t or t f e a s or s , t h e pl a i nt i f f ' s

n e g l i g e nc e i s         mor e t ha n t he c ombi ne d f a ul t                      of    al l   t or t f e a s o r s .

Ot h e r wi s e        s t a t e d,     we    ar e    of      t he     opi ni on t ha t          t he   dut y of         t he

p l a i nt i f f ha s not be e n c ha nge d but pl a i nt i f f ' s f a i l ur e t o me e t h e r




                                                                 4
dut y     mu s t     be    c ompa r e d   to   t he   ne gl i ge nc e     of     t he   t or t f e a s or   or

t o r t f e a s or s . ”



         W st i l l
          e                a dhe r e t o t he pr i nc i pl e s t a t e d i n Br oyl e s a nd t h e

r e s u l t t he r e i n r e a c he d b ut be c a us e we f e e l t ha t t he s t a t e me nt s i n

Br o y l e s a r e not c ompl e t e s t a t e me nt s of pr e va i l i ng l a w, we t a ke t h i s

o p p o r t u ni t y t o r e vi s i t t he ope n a nd obvi ous r ul e i n a n a t t e mpt t o

c l a r i f y t he pr i nc i pl e a nd a voi d c onf us i on.



         It    is     cl ear    f r om t h e Supr e me Cour t ’ s          opi ni on i n Ea t on v .

M Cl a i n,
 c                 891 S. W 2d 587 ( Te nn.
                           .                          1994) ,    t ha t    t he ope n a nd obvi o u s

r ul e h a s not be e n a br oga t e d und e r c i r c ums t a nc e s whe r e t he a pp l i -

c a t i o n o f t he r ul e r e l i e ve s t he de f e nda nt f r om a ny dut y t owa r d t h e

p l a i nt i f f .     Si mpl y s t a t e d,   i f t he de f e nda nt          owe s no dut y t o t h e

p l a i n t i f f , t he r e i s no ne gl i ge nc e t o c ompa r e .



         I n Ea t on, t he Supr e me Cour t ma de t he f ol l owi ng obs e r va t i o n :



                 Al t hough Te nne s s e e l a w pr ovi de s t ha t pr e mi s e s           owne r s
         o we i nvi t e e s t he dut y t o wa r n of l a t e nt or                          hi dde n
         d a nge r s , t hi s dut y doe s not a r i s e i f t he da nge r i                 s ope n
         a n d obvi ous . J a c ks on v. Te nne s s e e Va l l e y Aut hor i t              y , 413
F. Supp. 1050, 1056 ( M D. Te nn. 1976) .
                                       .

Ea t o n, a t pa ge 595.



         I t i s c l e a r t ha t i n Ea t on , t h e Supr e me Cour t a ppl i e d t he r u l e

a s i t e x i s t e d b e f or e M I nt yr e a nd Pe r e z .
                                  c                                W be l i e ve , howe ve r , t h a t
                                                                    e



                                                      5
t he r u l e a ppl i e s onl y i n t hos e i ns t a nc e s whe r e t he r e i s a dut y o we d

by     t he     de f e nda nt            to      t he   pl a i nt i f f ,      whi c h     if       not      me t ,        wo u l d

c o n s t i t ut e n e gl i ge nc e .             W t a ke not e t ha t t he r e we r e e xc e pt i ons t o
                                                   e

t h e o p e n a nd obvi ous r ul e l ong be f or e t he a dopt i on of c ompa r a t i v e

f a u l t b y t he Supr e me Cour t .                    By wa y of e xa mpl e , a n e xc e pt i on t o t he

o p e n a n d obvi ous r ul e i s t he “ mome n t a r y f or ge t f ul ne s s ” r ul e .                                      Se e

Ci t y o f Knoxvi l l e v. Cox , 103 Te nn. 368, 53 S. W 734 ( 1899) ; M y o r
                                                        .               a

a nd Al d e r me n v.                Ca i n ,    128 Te nn.           250,     159 S.W. 108 4 ( 1 9 1 3 )            a nd

Pe t e r s v. Te nne s s e e Ce nt . Ry. , 167 S. W 2d 973 ( Te nn. 1943) . Un d e r
                                                   .

t he “ mo me nt a r y f or ge t f ul ne s s ” r ul e , a pl a i nt i f f c oul d a voi d t he b a r

of    c o n t r i but or y ne gl i ge nc e pr ovi de d he c oul d e s t a bl i s h t ha t                                     t he

l a p s e o f me mor y r e s ul t e d f r om r e a s ona bl e c a us e .                             W pe r c e i ve no
                                                                                                      e

r e a s o n why t he s a me r e a s oni ng c a nnot be a ppl i e d unde r t he c onc e p t

of     c o mp a r a t i ve          f a ul t .    It    woul d        l ogi c a l l y     f ol l ow t ha t            if      t he

d e f e n d a nt       wa s     a      s ubs t a nt i a l     f a c t or       in     c a us i ng     t he      mome nt a r y

f o r g e t f ul ne s s , he c oul d be c ha r ge a bl e wi t h ne gl i ge nc e whi c h wo u l d

r e q u i r e a c ompa r i s on of                  t he pl a i nt i f f ’ s          ne gl i ge n c e a ga i ns t            t he

d e f e n d a nt ’ s     ne gl i ge nc e i n a c c or da n c e wi t h t he r ul e s                          a dopt e d i n

M I nt yr e .
 c



         I t i s our c ons i de r e d opi ni on t ha t t he ope n a nd obvi ous r u l e

h a s n o t be e n a f f e c t e d by M I nt yr e or Pe r e z e xc e pt i n t hos e unus u a l
                                       c

c i r c ums t a nc e s whe r e ne gl i ge nc e on t he pa r t of t he de f e nda nt e xi s t s

c o n c u r r e nt l y        wi t h     t he     n e gl i ge nc e      of     t he     pl a i nt i f f      or ,     s t at ed

o t h e r wi s e ,      unde r          c i r c ums t a nc e s       whe r e    a      dut y    is        owe d       by      t he



                                                                 6
d e f e n d a nt      to    t he    pl a i nt i f f .        In       s uc h   cas es ,    a     c ompa r i s on      of

n e g l i g e nc e i s r e qui r e d.



           In      t hi s   case,      we    ar e       of   t he      opi ni o n    t ha t    t he     “ ope n     a nd

o b v i o u s ” r ul e s houl d be a p pl i e d a s i t e xi s t e d be f or e M I nt yr e a nd
                                                                                c

Pe r e z .      The r e wa s no s howi ng t ha t t he pl a i nt i f f s uf f e r e d f r om a n y

mome n t a r y f or ge t f ul ne s s a s a r e s ul t of a ny a c t i on or i na c t i on o n

t he p a r t of t he de f e nda nt s or t he i r a ge nt s .                        Fur t he r , t he r e wa s n o

s h o wi n g t ha t t he de f e nda nt or i t s e mpl oye e s or a ge nt s pos s e s s e d a n y

s u p e r i o r knowl e dge t o t ha t pos s e s s e d by t he pl a i nt i f f .                        The r e f o r e ,

t he r e     wa s      no   dut y      on   t he    pa r t       of     t he   de f e nda nt s     to     wa r n    t he

p l a i n t i f f of t he e xi s t e nc e of t he di s pl a y c ount e r s l oc a t e d be hi n d

h i m.       Abs e nt a dut y, t he r e c a n be no ne gl i ge nc e .



           I n our f i na l a na l ys i s , we hol d t ha t t he ope n a nd obvi ous r u l e

is       u n a f f e c t e d by M I nt yr e a nd Pe r e z e xc e pt
                                 c                                                   u nde r     c i r c ums t a nc e s

whe r e a pl a i nt i f f wa s not ba r r e d by t he r ul e unde r t h e l a w a s i t

e x i s t e d be f or e t he de c i s i ons i n M I nt yr e a nd Pe r e z .
                                                 c                                                I n t hos e r a r e

i n s t a nc e s , t he ne gl i ge nc e of t he r e s pe c t i ve pa r t i e s or t or t f e a s o r s

mu s t b e c ompa r e d.



           W er e,
            h           a s he r e ,    t he f a c t s a r e undi s put e d,              whe t he r a dut y t o

wa r n e xi s t s i s de t e r mi ne d a s a ma t t e r of l a w.                          Se e Re e c e e x r e l

Re e c e v . Lowe ' s of Boone I nc . , 754 S. W 2d 67 ( Te nn. App. 1988) a n d
                                                .

c a s e s c i t e d t he r e i n.



                                                             7
         Th e c i r c ums t a nc e s t o a voi d t he ope n a nd obvi ous r ul e a r e n o t

p r e s e n t i n t hi s c a s e .   Ac c or di ngl y, we a f f i r m t he j udgme nt of t h e

t r i a l c o ur t .     Cos t s of t hi s c a us e a r e a s s e s s e d t o t he a ppe l l a nt s

a nd    t hi s   cas e     is   r e ma nde d   to    t he   t r i al   c our t   f or   c ol l e c t i on

t h e r e of .




                                                    _______________________________ _ _ _
                                                    Don T. M M r a y, J .
                                                            c ur


CONCUR:

_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i di ng J udge
                .

_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                     8
                                   I N THE COURT OF APPEALS




BENNY E. SHOPE a nd wi f e ,                          )    BRADLEY CI RCUI T
BETTY S. SHOPE,                                       )    C. A. NO. 03A01- 9508- CV- 00288
                                                      )
                                                      )
                  Pl a i nt i f f s - Appe l l a nt s )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
vs .                                                  )    HON. EARLE G. MURPHY
                                                      )    J UDGE
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
RADI O SHACK, a d i vi s i on o f                     )    AFFI RMED AND REMANDED
TANDY CORPORATI ON, a nd RADI O                       )
SHACK, I NC. , a c or por a t i on doi ng)
b u s i n e s s i n Br a dl e y Count y ,             )
Te nn e s s e e ,                                     )
                                                      )
                  De f e nda nt s - Appe l l e e s )



                                                  ORDER


        Thi s     a ppe a l   c a me on t o b e he a r d u p o n t h e r e c or d f r om t h e

Ci r c u i t Cour t of Br a dl e y Co u n t y,            br i e f s a nd a r gume nt of c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t h e r e

wa s n o r e ve r s i bl e e r r or i n t he t r i a l c our t .

        Ac c or di ngl y, we a f f i r m t he j udgme nt of t he t r i a l c our t .          Co s t s

of   t hi s     c a us e a r e a s s e s s e d t o t he a ppe l l a nt s      a nd t hi s   case i s

r e ma n d e d t o t he t r i a l c our t f or c ol l e c t i on t he r e of .
 PER CURI AM




10